EXHIBIT 99.1 TEMPUR-PEDIC TO HOST WEBCAST OF ANALYST DAY - Company Comments on Recent Business Trends LEXINGTON, KY, September 5, 2007– Tempur-Pedic International Inc. (NYSE: TPX), the leading manufacturer, marketer and distributor of premium mattresses and pillows worldwide, today provided the following update related to its analyst day event at the Company’s new manufacturing facility in Albuquerque, New Mexico. The event will begin at 10:00 a.m. ET on September 6, 2007. The Company will provide a webcast link on the Investor Relations section of its website at www.tempurpedic.com. In addition, the Company will file the presentation in a Form 8-K filing with the Securities and Exchange Commission. In anticipation of questions regarding recent business trends, President & CEO H. Thomas Bryant commented, “We are pleased with order trends to date in the third quarter. In fact, throughout the quarter, U.S. retail consumer demand has been running ahead of our prior expectations across our mattress line.” Bryant continued, “With consumer demand outpacing expectations, while our manufacturing facilities continue to operate very smoothly, some of our suppliers have been stretched beyond their short-term capacity. As a result, we have experienced some sporadic product shortages. We have taken actions to mitigate this situation and we currently anticipate shortages will be eliminated within the next several weeks.” Separately, Mr. Bryant commented on the Company’s on-going stock repurchase authorization. Bryant stated, “As disclosed in early August, we expanded our credit facility as we had been aggressive buyers of our stock since the adoption of our most recent stock repurchase authorization. We continue to be active in the market utilizing a 10b5-1 plan, as we continue to view share repurchases as an excellent means to return value to shareholders. Consistent with our prior practice, we will update share count, interest expense and earnings per share implications when we publish our next quarterly report.” Forward-looking Statements This release contains "forward-looking statements,” within the meaning of federal securities laws, which include information concerning one or more of the Company's plans, objectives, goals, strategies, and other information that is not historical information. When used in this release, the words "estimates," "expects," "anticipates," "projects," "plans," "intends," "believes," and variations of such words or similar expressions are intended to identify forward-looking statements. All forward-looking statements, including without limitation the Company's expectations regarding demand for its products, the Company's ability to address product shortages, and the Company's stock repurchase program, are based upon current expectations and beliefs and various assumptions. There can be no assurance that the Company will realize these expectations or that these beliefs will prove correct. There are a number of risks and uncertainties that could cause actual results to differ materially from the forward-looking statements contained in this release.
